Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 17/206436 filed on 03/19/21.

Summary of claims

Claims 53-87 are pending.
Claims 53-87 are rejected.

Oath/Declaration

The oath/declaration filed on March 19th, 2021 is acceptable. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 53-87 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of US Patent 11011633.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 53-87 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-30 of US Patent 11011633.

Claims 53-87 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of US Patent 10790390.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 53-87 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-30 of US Patent 10790390.

Claims 53-87 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of US Patent 9608619.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 53-87 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-30 of US Patent 9608619.

Claims 53-87 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-43 of US Patent 8954902.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 53-87 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-43 of US Patent 8954902.

Claims 53-87 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-48 of US Patent 8742502.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 53-87 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-48 of US Patent 8742502.

Claims 53-87 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-54 of US Patent 7910993.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 53-87 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-54 of US Patent 7910993.

Claims 53-87 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-39 of US Patent 60698523.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 53-87 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-39 of US Patent 60698532.

Claims 53-87 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-39 of US Patent 7890891.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 53-87 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-39 of US Patent 7890891.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 53-87 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burr et al.  (US Pat. 6249027).

As to claim 53 and 72 the prior art teaches an accumulated charge control (ACC) transistor comprising: a gate; a drain; a source; a body (fig 4  428); 

a first accumulated charge sink (ACS) (see fig 4 refer to bias potential contact 416) region coupled to the body and configured to control accumulated charge in the body via the first ACS region (see fig 4 col. 3 lines 15-40 and summary); 

a second ACS region coupled to the body and configured to control the accumulated charge in the body via the second ACS region (see fig 4, fig 5 col. 3 lines 38 -60); 

and a structure coupled to the first ACS region and the second ACS region (see fig 4-5 col. 3 lines 60 to col. 4 lines 17 and background).

As to claims 54 and 73 the prior art teaches wherein the accumulated charge is associated with carriers having a polarity opposite a polarity of carriers in the drain and the source when the ACC transistor is operated in an on state (see fig 4, fig 5 col. 3 lines 40-50).

As to claims 55 and 74, the prior art teaches wherein the structure is configured to short the first ACS region and the second ACS region (see fig 4, fig 5 col. 3 lines 45 -65).

As to claims 56 and 75 the prior art teaches wherein the first ACS region and the second ACS region are disposed symmetric with respect to the body (see fig 4, fig 5 col. 3 lines 15 -30).

As to claims 57 and 76 the prior art teaches wherein the first ACS region is configured to receive, during at least a portion of an off state of the ACC transistor, a first bias voltage to control the accumulated charge via the first ACS region (see fig 4, fig 5 col. 3 lines 25 40 and background).

As to claims 58 and 77 the prior art teaches wherein the first bias voltage is equal to or more negative than a bias voltage applied to the source and a bias voltage applied to the drain (see fig 4, fig 5 col. 3 lines 18 -30).

As to claims 59 and 78 the prior art teaches wherein the first ACS region is configured to receive the first bias voltage to control charge that, without the first bias voltage received, would accumulate in the body (see fig 4, fig 5 col. 3 lines 60 to col. 4 lines 4 and summary).

As to claims 60 and 79, the prior art teaches wherein the second ACS region is configured to receive, during at least a portion of the off state of the ACC transistor, a second bias voltage to control the accumulated charge in the body via the second ACS region (see fig 4, fig 5 col. 4 lines 5-15 and background).

As to claims 61 and 80 the prior art teaches wherein the structure comprises a metal layer (see fig 4, fig 5 col. 3 lines 16 -30).

As to claims 62 and 81 the prior art teaches wherein the structure comprises a semiconductor layer (see fig 4, fig 5 col. 3 lines 33 -46).

As to claim 63 and 82 the prior art teaches wherein the first ACS region is disposed at a first end of the ACC transistor, and wherein the second ACS region is disposed at a second end of the ACC transistor opposite the first end (see fig 4, fig 5 col. 3 lines 20-50).

As to claims 64 and 83 the prior art teaches wherein the first ACS region and the second ACS region are further coupled to the gate (see fig 4, fig 5 col. 3 lines 50-65).

As to claims 65, the prior art teaches further comprising a diode coupled between the first ACS region and the gate (see fig 4, fig 5 col. 3 lines 60 to col. 4 lines 10).

As to claims 66 the prior art teaches further comprising: a first electrical contact region coupled to the first ACS region (see fig 4 col. 3 lines 15-40 and summary); and a second electrical contact region coupled to the second ACS region (see fig 4, fig 5 col. 3 lines 38 -60).

As to claims 67 and 84 the prior art teaches wherein the structure is configured to electrically connect the first ACS region and the second ACS region through the first electrical contact region and the second electrical contact region (see fig 4, fig 5 col. 3 lines 25 -45).

As to claims 68 and 85 the prior art teaches wherein the first electrical contact region and the second electrical contact region are P-type regions, and wherein the source and the drain are N-type regions (see fig 1-3 col. 1 lines 26-40).

As to claims 69 and 86 the prior art teaches wherein the first electrical contact region is coextensive with the first ACS region, and wherein the second electrical contact region is coextensive with the second ACS region (see fig 1-4 col. 1 lines 40 -60).

As to claims 70 and 87, the prior art teaches wherein the ACC transistor is implemented in a semiconductor-on-insulator technology (see fig 4, fig 5 col. 3 lines 30-65 and background).

As to claims 71 the prior art teaches the switch further comprising: a first port (see fig 4, fig 5 col. 3 lines 18-30); and a second port, wherein the ACC transistor is configured to selectively connect the first port to the second port (see fig 4, fig 5 col. 3 lines 25 -55 and summary).



















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851